IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44626

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 501
                                                )
       Plaintiff-Respondent,                    )   Filed: June 27, 2017
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
ROBERT GAYLE ANDREASON,                         )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Cassia
       County. Hon. Michael R. Crabtree, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum
       period of confinement of three years, for sexual battery of a minor child sixteen or
       seventeen years of age, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Judge; MELANSON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Robert Gayle Andreason pled guilty to sexual battery of a minor child sixteen or
seventeen years of age. I.C. § 18-1508A(1)(c). In exchange for his guilty plea, additional
charges were dismissed. The district court sentenced Andreason to a unified term of fifteen
years, with a minimum period of confinement of three years. Andreason appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and



                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Andreason’s judgment of conviction and sentence are affirmed.




                                                   2